           Case 1-20-41720-nhl      Doc 24     Filed 06/02/20     Entered 06/02/20 06:54:35



                            UNITED STATES BANKRUPTCY COURT
                            FOR EASTERN DISTRICT OF NEW YORK

IN RE:

DOV Israel                                               CHAPTER: 13
339 Meehan AVE                                           CASE NUMBER: 20-41720
FAR Rockaway, NY 11691                                   CLAIM AMOUNT: $3160.68



Debtors.
___________________

                       ________________________________
                       NOTICE OF WITHDRAWAL OF PROOF OF CLAIM


            COMES NOW, Jefferson Capital Systems LLC, and pursuant to Rule 3006,


F.R.Bkcy.P., hereby withdraws its Proof of Claim, filed 6/1/2020, in the amount of $3160.68.


            Jefferson Capital Systems LLC hereby releases and discharges the Chapter 13


Trustee from any further liability for said Proof of Claim, and specifically requests the Chapter


13 Trustee to discontinue any and all disbursements in connection with said Proof of Claim.


            This 2nd day of June, 2020.



                                                   Jefferson Capital Systems LLC

                                                   By: _________________
                                                       /s/ Kelly Lukason
                                                   Kelly Lukason Bankruptcy Specialist

                                                   Jefferson Capital Systems LLC
                                                   16 McLeland Road
                                                   St. Cloud, Minnesota 56303
                                                   (800) 928-7314
         Case 1-20-41720-nhl        Doc 24     Filed 06/02/20   Entered 06/02/20 06:54:35




                                   __________________
                                   CERTIFICATE OF SERVICE

I do hereby certify that I served a copy of the NOTICE OF WITHDRAWAL OF

PROOF OF CLAIM filed in the Bankruptcy case on:


          Debtor:                                  DOV Israel
                                                   339 Meehan AVE
                                                   FAR Rockaway, NY 11691


          Debtor's Attorney:                       David Pankin
                                                   48 Willoughby ST
                                                   Brooklyn, NY 11201


          Chapter 13 Trustee:                      Marianne DeRosa
                                                   100 Jericho Quadrangle
                                                   Jericho, NY 11753


by submitting electronically with the court.


          This 2nd day of June, 2020.



                                                   Jefferson Capital Systems LLC


                                                   By: _________________
                                                       /s/ Kelly Lukason
                                                   Kelly Lukason Bankruptcy Specialist

                                                   Jefferson Capital Systems LLC
                                                   16 McLeland Road
                                                   St. Cloud, Minnesota 56303
                                                   (800) 928-7314
